DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 10 is objected to because of the following informalities:  the limitation “X is selected from the group consisting of an organosilyl group or a tert-butyl group” in lines 9-10
 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “X is selected from the group consisting of an organosilyl group and a tert-butyl group”.   Appropriate correction is required.
3.	Claim 12 is objected to because of the following informalities:  the limitation  “The rechargeable battery of claim 1” includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “The method of claim 1”     Appropriate correction is required.
4.	Claim 16 is objected to because of the following informalities:  the limitation is missing a period.  Appropriate correction is required.
5.	Claim 17 is objected to because of the following informalities:  the limitation “the second liquid solvent comprises a phosphate selected from allyl-type, vinyl-type, styrenic-type and (meth)acrylic-type monomers bearing a phosphonate moiety” in lines 1-3    is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the second liquid solvent comprises a phosphate selected from allyl-type, vinyl-type, styrenic-type or (meth)acrylic-type monomers bearing a phosphonate moiety”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the lithium salt” in line 1 is not clear whether it is the first lithium salt or the second lithium salt.
8.	Claim 12 recites the limitation "the crosslinking agent and/or initiator occupies 0.1-50% by weight of the reactive additive" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "a crosslinking agent and/or initiator occupies 0.1-50% by weight of a reactive additive".
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1-3, 5, 12, 16, 20, 21, and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN106654362A) with citations from machine translation provided with this Office Action.
Regarding claim  1, Zhao discloses a method of producing a rechargeable lithium battery cell (abstract, Fig. 1) comprising an anode(negative electrode [0034]), a cathode(positive electrode [0034]), a separator([0034]), and a quasi-solid electrolyte in ionic communication with the anode and the cathode (composite solid electrolyte [0034]), the method comprising (a) preparing a liquid electrolyte solution (first composite adhesive layer A [0035]) comprising an ion- conducting polymer (organic polymer [0035]) dissolved or dispersed in a first liquid solvent([0039], [0042]), wherein the first liquid solvent includes a first lithium salt dissolved therein(lithium salt [0035], [0042]); (b) impregnating the electrolyte solution into a porous structure of the separator (porous support material [0041]-[0042]); (c) removing the first liquid solvent(solvent is evaporated [0042]); and (d) impregnating a second liquid solvent into the separator porous structure (second composite adhesive layer B, [0036], [0043]), wherein the second liquid solvent includes a second lithium salt dissolved therein(lithium salt [0043]); wherein the ion-conducting polymer comprises a polymer having an ion conductivity from 10-8 S/cm to 10-2 S/cm when measured at room temperature without the presence of liquid solvent (polyoxyethylene polymer or a polycarbonate-based polymer [0037]), when preparing the first composite glue, the organic polymer and lithium salt are dissolved in a solvent to form an organic polymer electrolyte glue with a solid content of 1-10% ([0021]), when preparing the second composite adhesive layer, the organic polymer and lithium salt are dissolved in the solvent to form an organic polymer electrolyte adhesive with a solid content of 1-10% ([0022]), the lithium to oxygen ratio of the organic polymer to the lithium salt in the electrolyte gel is 1:40 ~ 1:5 ([0023]) but does not explicitly disclose the polymer does not occupy more than 30% by weight of the cathode, not counting a current collector weight, and a second liquid solvent-to-polymer ratio is from 1/100 to 95/5; and wherein at least one of the first liquid solvent and the second liquid solvent contains from 0.1% to 50% by weight of lithium salt relative to the ion-conducting polymer weight.  
It would have been obvious to one of ordinary skill in the art to provide in the method of Zhao,  the polymer does not occupy more than 30% by weight of the cathode, not counting a current collector weight, and a second liquid solvent-to-polymer ratio is from 1/100 to 95/5; and wherein at least one of the first liquid solvent and the second liquid solvent contains from 0.1% to 50% by weight of lithium salt relative to the ion-conducting polymer weight,   since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses the second liquid solvent comprises a solvent selected from the group consisting of nitriles ([0039]).
Regarding claim 3, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses the ion-conducting polymer is selected from poly(ethylene oxide), polypropylene oxide, polyoxymethylene, polyvinylene carbonate, polypropylene carbonate, poly(ethylene glycol), an aliphatic polycarbonate, poly(trimethylene carbonate)([0037]). 
Regarding claim 5, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses  the first liquid solvent is selected from the group consisting of acetonitrile (AN) ([0039]).
Regarding claim 12, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose  the lithium salt occupies 0.1%-30% by weight and a crosslinking agent and/or initiator occupies 0.1-50% by weight of a reactive additive.
It would have been obvious to one of ordinary skill in the art to modify the electrolyte of Zhao with the lithium salt occupies 0.1%-30% by weight and the crosslinking agent and/or initiator occupies 0.1-50% by weight of the reactive additive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-!).
Regarding claim 16, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses  the second liquid solvent comprises  acetonitrile([0039]).
Regarding claim 20, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses  said lithium salt is selected from lithium perchlorate (LiClO4). lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis- trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB)([0038])
Regarding claim 21, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses the method comprises impregnating the electrolyte solution into at least one of  the separator([0042]), which is followed by the step of removing the first liquid solvent prior to  a step of combining the cathode, the anode, and the separator into a battery cell([0042], Examples).  
Regarding claim 29, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses a rechargeable lithium cell produced by the method of claim 1([0009]).  
Regarding claim 30, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses  the cathode comprises a cathode active material selected from lithium iron phosphate (LiFePO4) or lithium cobalt oxide (LiCoO2)([0034]). 
Regarding claim 31, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses the rechargeable lithium cell of claim 29, which is a lithium-ion cell wherein the anode comprises an anode active material selected from the group consisting of: (f) carbon or graphite particles ([0034]).
Regarding claim 32, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses the rechargeable lithium cell of claim 29, which is a lithium- ion cell([0009]). 
Regarding claim 33, Zhao discloses al of the claim limitations as set forth above. Zhao further discloses  further including compressing the cathode([0028]).  
Regarding claim 34, Zhao discloses all of the claim limitations as set forth above. Zhao further discloses   further including compressing the anode([0028]).
12.	Claim(s) 4, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN106654362A) with citations from machine translation provided with this Office Action as applied to claim 1 above, in view of Harrup (US2021/0043969). 
Regarding claim 4, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose the second liquid solvent comprises a flame retardant selected from an organic phosphorus compound, an inorganic phosphorus compound, a halogenated derivative thereof, or a combination thereof.
Harrup teaches to reduce the flammability of the electrolyte solution, organophosphorus compounds, such as phosphates and cyclic Pzs, have been investigated as an additive or co- solvent to the electrolyte solution([0009]).
It would have been obvious to one of ordinary skill in the art to add to the electrolyte of Zhao,  the second liquid solvent comprises a flame retardant selected from an organic phosphorus compound as taught by Harrup in order to reduce flammability.
Regarding claim 8, modified Zhao discloses all of the claim limitations as set forth above. Modified Zhao further discloses the organic phosphorus compound is selected from the group consisting of phosphates (Harrup [0009]).
Regarding claim 10, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose the second liquid solvent comprises a phosphoranamine having the structure of: 
    PNG
    media_image1.png
    82
    124
    media_image1.png
    Greyscale
wherein R1, R2, and R3 are independently selected from the group consisting of alkyl, aryl, heteroalkyl, heteroaryl, halogen substituted alkyl, halogen substituted aryl, halogen substituted heteroalkyl, halogen substituted heteroaryl, alkoxy, aryloxy, heteroalkoxy, heteroaryloxy, halogen substituted alkoxy, halogen substituted aryloxy, halogen substituted heteroalkoxy, and halogen substituted heteroaryloxy functional groups, wherein R1, R2, and R3 are represented by at least two different substituents and wherein X is selected from the group consisting of an organosilyl group and a tert-butyl group.
Harrup teaches the electrolyte preferably comprises a phosphoranimine, a phosphazene, optionally a monomeric phosphorus compound, and the supporting lithium salt([0045]). Harrup teaches a phosphoranamine having the structure of: 
    PNG
    media_image2.png
    80
    121
    media_image2.png
    Greyscale
wherein R1, R2, and R3 are independently selected from the group consisting of alkoxy, or aryloxy functional groups, and wherein X is selected from the group consisting of an organosilyl group and a tert-butyl group(claims 1, 10, & 11).
It would have been obvious to one of ordinary skill in the art to use in the electrolyte of Zhao, a phosphoranamine having the structure of: 
    PNG
    media_image3.png
    97
    147
    media_image3.png
    Greyscale
wherein R1, R2, and R3 are independently selected from the group consisting of alkoxy, or aryloxy functional groups, and wherein X is selected from the group consisting of an organosilyl group and a tert-butyl group as taught by Harrup as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 11, modified Zhao discloses all of the claim limitations as set forth above. Modified Zhao further discloses R1, R2, and R3 are each independently selected from the group consisting of an alkoxy group, and an aryloxy group(Harrup, claims 1, 10, & 11).
13.	Claim(s) 6 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN106654362A) with citations from machine translation provided with this Office Action as applied to claim 1 above, in view of He et al.  (US 9,601,805) as cited in IDS dated 4/7/21. 
Regarding claim 6, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose  the second liquid solvent comprises an ionic liquid selected from the group consisting of room temperature ionic liquids having a cation selected from tetraalkylammonium, di-, tri-, or tetra-alkylimidazolium, alkylpyridinium, dialkyl- pyrrolidinium, dialkylpiperidinium, tetraalkylphosphonium, hexakis(bromomethyl)benzene, and trialkylsulfonium, 1-vinyl-3-dodecyl imidazolium bis(trifluoromethanesulfonyl) imide (VDIM-TFSI), 1-vinyl-3-methylimidazolium bis[(trifluoromethyl)sulfonyl]imide (VMIMTFSI), [(poly(diallyldimethyl ammonium bis(fluorosulfonyl)imide, (C10H16F2N204S2)n, vinylimidazolium monomers with N-alkyl substituents, and combinations thereof.  
He teaches process for producing non-flammable quasi-solid electrolyte and electrolyte-separator for lithium battery applications(title).  He teaches a process for producing a separator-electrolyte layer for use in a lithium battery, comprising: (a) providing a porous separator; (b) providing a quasi-solid electrolyte containing a lithium salt dissolved in a first liquid solvent up to a first concentration no less than 3 M; and (c) coating or impregnating the separator with the electrolyte to obtain the separator-electrolyte layer with a final concentration≧the first concentration (abstract).  He teaches the first liquid solvent may be selected from acetonitrile, or ionic liquid solvent (Col. 6, line 57- Col. 7, line 4).  He teaches the ionic liquid solvent may have a cation selected from tetraalkylammonium, di-, tri-, or tetra-alkylimidazolium, alkylpyridinium, dialkyl-pyrrolidinium, dialkylpiperidinium, tetraalkylphosphonium, trialkylsulfonium, or a combination thereof(Col. 7, lines 5-9).
	It would have been obvious to one of ordinary skill in the art to include in the electrolyte of Zhao, the second liquid solvent comprises an ionic liquid selected from the group consisting of room temperature ionic liquids having a cation selected from tetraalkylammonium, di-, tri-, or tetra-alkylimidazolium, alkylpyridinium, dialkyl- pyrrolidinium, dialkylpiperidinium, tetraalkylphosphonium, and trialkylsulfonium as taught by He as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Regarding claim 7, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose  the second liquid solvent comprises an ionic liquid having an anion selected from BF4-, B(CN)4-, CH3BF3-, CH2CHBF3-, CF3BF3-, C2F5BF3-, n-C3F7BF3-, n-C4F9BF3-, PF6-, CF3CO2-, CF3SO3-, N(SO2CF3)2-, N(COCF3)(SO2CF3)-, N(SO2F)2-, N(CN)2 -, C(CN)3-, SCN-, SeCN-, CuCl2-, A1C14-, F(HF)2.3-, or a combination thereof.  
He teaches process for producing non-flammable quasi-solid electrolyte and electrolyte-separator for lithium battery applications(title).  He teaches a process for producing a separator-electrolyte layer for use in a lithium battery, comprising: (a) providing a porous separator; (b) providing a quasi-solid electrolyte containing a lithium salt dissolved in a first liquid solvent up to a first concentration no less than 3 M; and (c) coating or impregnating the separator with the electrolyte to obtain the separator-electrolyte layer with a final concentration≧the first concentration (abstract).  He teaches the first liquid solvent may be selected from acetonitrile, or ionic liquid solvent (Col. 6, line 57- Col. 7, line 4).  He teaches the corresponding anion for the ionic liquid solvent may be selected from BF4 −, B(CN)4 −, CH3BF3 −, CH2CHBF3 −, CF3BF3 −, C2F5BF3 −, n-C3F7BF3 −, n-C4F9BF3 −, PF6 −, CF3CO2 −, CF3SO3 −, N(SO2CF3)2 −, N(COCF3)(SO2CF3)−, N(SO2F)2 −, N(CN)2 −, C(CN)3 −, SCN−, SeCN−, CuCl2 −, AlCl4 −, F(HF)2.3 −, or a combination thereof(Col. 7, lines 9-15).
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of Zhao, the second liquid solvent comprises an ionic liquid having an anion selected from BF4-, B(CN)4-, CH3BF3-, CH2CHBF3-, CF3BF3-, C2F5BF3-, n-C3F7BF3-, n-C4F9BF3-, PF6-, CF3CO2-, CF3SO3-, N(SO2CF3)2-, N(COCF3)(SO2CF3)-, N(SO2F)2-, N(CN)2 -, C(CN)3-, SCN-, SeCN-, CuCl2-, A1C14-, F(HF)2.3-, or a combination thereof as taught by He as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
14.	Claim(s) 9, 14, 18, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN106654362A) with citations from machine translation provided with this Office Action as applied to claim 1 above, in view of Wu et al.  (US 2017/0207486).
Regarding claim 9, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose  the second liquid solvent comprises a liquid selected from a phosphate, phosphonate, phosphinate, phosphine, or phosphine oxide having the structure of: 
    PNG
    media_image4.png
    81
    94
    media_image4.png
    Greyscale
 wherein R10, R1, and R12, are independently selected from the group consisting of alkyl, aryl, heteroalkyl, heteroaryl, halogen substituted alkyl, halogen substituted aryl, halogen substituted heteroalkyl, halogen substituted heteroaryl, alkoxy, aryloxy, heteroalkoxy, heteroaryloxy, halogen substituted alkoxy, halogen substituted aryloxy, halogen substituted heteroalkoxy, and halogen substituted heteroaryloxy functional groups, and the second liquid solvent is stable under an applied electrical potential no less than 4 V.
  Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds([0033]).  Wu  teaches liquid solvent is selected from a phosphate having the structure of: 
    PNG
    media_image5.png
    101
    118
    media_image5.png
    Greyscale
wherein R10, R11, and R12, are independently selected from the group consisting of alkyl functional groups (trimethyl phosphate ([0033]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Zhao, a phosphate having the structure of: 
    PNG
    media_image5.png
    101
    118
    media_image5.png
    Greyscale
wherein R10, R11, and R12, are independently selected from the group consisting of alkyl functional groups as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 14, Zhao discloses all of the claim limitations as set forth above.  Zhao does not explicitly disclose the second liquid solvent comprises a sulfone or sulfide selected from vinyl sulfone, allyl sulfone, alkyl vinyl sulfone, aryl vinyl sulfone, vinyl sulfide, TrMS, MTrMS, TMS, EMS, MMES, EMES, EMEES, or a combination thereof: 
    PNG
    media_image6.png
    106
    726
    media_image6.png
    Greyscale
 
(TrMS)            (MTrMS)        (TMS)             (EMS)  

    PNG
    media_image7.png
    109
    796
    media_image7.png
    Greyscale
 
(MMES)                     (EMES)                      (EMEES).  
Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds([0033]). Wu teaches solvent comprises a sulfone selected from EMS ([0033]).
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of Zhao, the second liquid solvent comprises a sulfone selected from EMS as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 18, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose the second liquid solvent comprises a phosphate, phosphonate, phosphonic acid, phosphazene, or phosphite selected from TMP, TEP, TFP, TDP, DPOF, DMMP, DMMEMP, tris(trimethylsilyl)phosphite (TTSPi), alkyl phosphate, triallyl phosphate (TAP), or a combination thereof, wherein TMP, TEP, TFP, TDP, DPOF, DMMP, DMMEMP, and phosphazene have the following chemical formulae: 
    PNG
    media_image8.png
    174
    544
    media_image8.png
    Greyscale
  

    PNG
    media_image9.png
    329
    568
    media_image9.png
    Greyscale
 
DMMP       DMMEMP     Phosphazene  wherein R = H, NH2, or C1 – C6 alkyl.  
	Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds([0033]). Wu teaches liquid solvent comprises a phosphate selected from TMP or TEP ([0033]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Zhao, liquid solvent comprises a phosphate selected from TMP or TEP as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 19, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose  the first or the second liquid solvent comprises siloxane or silane selected from alkylsiloxane (Si-O), alkyylsilane (Si-C), liquid oligomeric silaxane (-Si- O-Si-). or a combination thereof.  
Wu teaches the solvents to be used in the secondary batteries of the invention can be any of a variety of non-aqueous, aprotic, and polar organic compounds([0033]). Wu teaches liquid solvent comprises siloxane selected from alkylsiloxane (Si—O) ([0058]).
It would have been obvious to one of ordinary skill in the art to provide in the electrolyte of Zhao, liquid solvent comprises siloxane selected from alkylsiloxane (Si—O) as taught by Wu as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143. 
15.	Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN106654362A) with citations from machine translation provided with this Office Action as applied to claim 1 above, in view of Juzkow  (US 2020/0136187).
Regarding claim 13, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose the first or the second liquid solvent comprises a solvent selected from the group consisting of fluorinated vinyl carbonates, fluorinated vinyl monomers, fluorinated esters, fluorinated vinyl esters, and fluorinated vinyl ethers and combinations thereof.  
Juzkow teaches zero flammability electrolyte for lithium-ion cell(title). Juzkow teaches solvent is selected from the group consisting of fluorinated esters (claim 5).
It would have been obvious to one of ordinary skill m the art to include in the electrolyte of Zhao, the liquid solvent is selected from the group consisting of fluorinated esters as taught by Juzkow in order to provide a non-flammable electrolyte.
16.	Claim(s) 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN106654362A) with citations from machine translation provided with this Office Action in view of Wu et al. (US 2017/0207486) as applied to claims 1 and 14 above, in view of Carlson et al.  (US 2016/0197375).
Regarding claim 15, modified Zhao discloses all of the claim limitations as set forth above. Modified Zhao does not explicitly disclose the vinyl sulfone or sulfide is selected from ethyl vinyl sulfide, allyl methyl sulfide, phenyl vinyl sulfide, phenyl vinyl sulfoxide, allyl phenyl sulfone, allyl methyl sulfone, divinyl sulfone, or a combination thereof, wherein the vinyl sulfone does not include methyl ethylene sulfone and ethyl vinyl sulfone.
  Carlson teaches compositions and methods for making gel electrolytes for batteries (abstract). Carlson teaches gel electrolyte composition may contain one or more non-aqueous solvents and/or aprotic solvents with non-limiting examples include glycerol, sorbitol, propylene glycol, ethylene glycol, dioxane, benzonitrile, allyl methyl sulfone ([0019]).
It would have been obvious to one of ordinary skill in the art to provide the electrolyte of modified Zhao with the vinyl sulfone is selected from allyl methyl sulfone as taught by Carlson as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
17.	Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN106654362A) with citations from machine translation provided with this Office Action as applied to claim 1 above, in view of Kishi et al.  (US 2007/0026318).
Regarding claim 17, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose the second liquid solvent comprises a phosphate selected from allyl-type, vinyl-type, styrenic-type or (meth)acrylic-type monomers bearing a phosphonate moiety.  
Kishi teaches a nonaqueous electrolyte containing an ionic liquid and allyl phosphate ([0022]-[0023]). Kishi teaches in order to obtain the flame retardancy as high as possible, it is desirable for the nonaqueous electrolyte not to contain organic solvents other than diethyl allyl phosphate([0074]).
It would have been obvious to one of ordinary skill in the art to provide the electrolyte of Zhao with liquid solvent comprises a phosphate selected from allyl-type as taught by Kishi in order to obtain high flame retardancy.
18.	Claim(s) 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN106654362A) with citations from machine translation provided with this Office Action as applied to claim 1 above in view of Xie et al. (US2021/0296637). 
Regarding claim 25, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose    the cathode is made by combining particles of a cathode active material, a conductive additive, and the ion-conducting polymer that bonds the cathode active material particles and the conductive additive together to form a cathode active layer wherein the ion-conducting polymer, containing a lithium salt dispersed therein, also forms a substantially continuous or contiguous phase to serve as an electrolyte and the cathode does not contain an additional resin binder.  
	Xie teaches preparation of positive electrode: 7.0 g of polyoxyethylene (molecular weight 600000) was weighed and dissolved in anhydrous acetonitrile, then 5.0 g of LiN(CF3SO3)2 was added thereto, the mixture was magnetically stirred at room temperature for 20 h, 228.0 g of sulfide solid electrolyte 75Li2S-25P2S5 (the sulfide electrolyte 75Li2S-25P2S5 was previously prepared by high-energy ball milling) was added thereto, and the mixture was magnetically stirred at room temperature for 6 h to obtain an emulsion; and 750.0 g of LiCoO2 and 10.0 g of carbon nanotubes were added to the above emulsion and magnetically stirred for 2 h to form a stable and uniform positive electrode slurry, the positive electrode slurry was coated on an aluminum foil current collector and then dried at 80° C., and sheet pressing was carried out by a rolling press to obtain a positive electrode sheet([0059]).
It would have been obvious to one of ordinary skill in the art to modify the cathode of Zhao with the cathode is made by combining particles of a cathode active material, a conductive additive, and the ion-conducting polymer that bonds the cathode active material particles and the conductive additive together to form a cathode active layer wherein the ion-conducting polymer, containing a lithium salt dispersed therein, also forms a substantially continuous or contiguous phase to serve as an electrolyte and the cathode does not contain an additional resin binder as taught by Xie   as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 27, Zhao discloses all of the claim limitations as set forth above. Zhao does not explicitly disclose  the anode is made by combining particles of an anode active material, a conductive additive, and the ion-conducting polymer that bonds the anode active material particles and the conductive additive together to form an anode active layer wherein the ion-conducting polymer, containing a lithium salt dispersed therein, also forms a substantially continuous or contiguous phase to serve as an electrolyte and the anode does not contain an additional resin binder.  
Xie teaches when the surface of the negative electrode active substance is coated with the coating layer containing the polymer electrolyte and the sulfide solid electrolyte to prepare the lithium-ion battery negative electrode material, the prepared battery has high safety performance and cycle performance([0024]).  Xie teaches  preparation of negative electrode: 7.0 g of polyoxyethylene (molecular weight 600000) was weighed and dissolved in anhydrous acetonitrile, then 5.0 g of LiN(CF3SO3)2 was added thereto, the mixture was magnetically stirred at room temperature for 20 h, 228.0 g of sulfide solid electrolyte 75Li2S-25P2S5 (the sulfide solid electrolyte 75Li2S-25P2S5 was previously prepared by high-energy ball milling) was added thereto, and the mixture was magnetically stirred at room temperature for 6 h to obtain an emulsion; and 375.0 g of lithium titanate and 10.0 g of carbon nanotubes were added to the prepared emulsion and magnetically stirred for 2 h to form a stable and uniform negative electrode slurry, the negative electrode slurry was coated on a copper foil current collector and then dried at 80° C., and sheet pressing was carried out by a rolling press to obtain a negative electrode sheet Al([0060]).
It would have been obvious to one of ordinary skill in the art to modify the anode of  Zhao with  the anode is made by combining particles of an anode active material, a conductive additive, and the ion-conducting polymer that bonds the anode active material particles and the conductive additive together to form an anode active layer wherein the ion-conducting polymer, containing a lithium salt dispersed therein, also forms a substantially continuous or contiguous phase to serve as an electrolyte and the anode does not contain an additional resin binder as taught by Xie in order to provide high safety and cycle performances.
19.	Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN106654362A) with citations from machine translation provided with this Office Action  in view of Harrup (US2021/0043969). 
Regarding claim 28, Zhao discloses a method of producing a rechargeable lithium battery(abstract, Fig. 1), wherein the method comprises the steps of (i) forming a battery cell([0034]); (ii) impregnating an electrolyte solution into a porous structure of the separator (coating first composite adhesive layer A on porous support material [0041]-[0042]), wherein the electrolyte solution comprises an ion-conducting polymer (organic polymer [0035]) and a lithium salt dissolved in a first liquid solvent (lithium salt [0035], [0042]); (iii) partially or fully removing the first liquid solvent to generate empty spaces (solvent is evaporated [0042]); and (iv) impregnating a second liquid solvent into the empty spaces (second composite adhesive layer B, [0036], [0043]), the solvent may be acetonitrile or water or N-methylpyrrolidone and the like ([0039]) but does not explicitly disclose wherein the second liquid solvent comprises a flame-retardant or has a higher flash point than the first liquid solvent.  
Harrup teaches to reduce the flammability of the electrolyte solution, organophosphorus compounds, such as phosphates and cyclic Pzs, have been investigated as an additive or co- solvent to the electrolyte solution([0009]).
It would have been obvious to one of ordinary skill in the art to add to the electrolyte of Zhao,  the second liquid solvent comprises a flame retardant as taught by Harrup in order to reduce flammability.
Allowable Subject Matter
20.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the method comprises impregnating the electrolyte solution into the cathode, removing the first liquid solvent, impregnating the second liquid solvent into the cathode prior to or after a step of combining the cathode, the anode, and the separator into a battery cell.  
In the instant invention,  the method comprises impregnating the electrolyte solution into the cathode, removing the first liquid solvent, optionally compressing the cathode (e.g., for the purpose of reducing the porosity in the cathode), impregnating the second liquid solvent into the cathode prior to or after the step of combining the cathode, the anode, and the separator into a battery cell([0076] US 2022/0336859).
Zhao does not disclose, teach or render obvious the method comprises impregnating the electrolyte solution into the cathode, removing the first liquid solvent, impregnating the second liquid solvent into the cathode prior to or after a step of combining the cathode, the anode, and the separator into a battery cell.  
21.	 Claim 23 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
22.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the cathode is made by combining particles of a cathode active material, a conductive additive, and a resin binder that bonds the cathode active material particles and the conductive additive together to form a cathode active layer having pores and wherein the pores are filled with the ion-conducting polymer and the second liquid solvent wherein the ion-conducting polymer is different than the resin binder in chemical composition or structure.  
In the instant invention, the cathode is made by combining particles of a cathode active material, a conductive additive, and a resin binder that bonds the cathode active material particles and the conductive additive together to form a cathode active layer having pores([0078]). These pores are then infiltrated or impregnated with the electrolyte solution, followed by removing the first liquid solvent to solidify the polymer but still leave behind some pores([0078]). The pores are then further filled with the second liquid solvent, which is substantially non-flammable ([0078]). In this situation, the pores are filled with both the ion-conducting polymer and the second liquid solvent wherein the ion-conducting polymer is different than the resin binder in chemical composition or structure([0078]).
Zhao discloses the cathode is made by combining particles of a cathode active material, a conductive additive, and a resin binder that bonds the cathode active material particles and the conductive additive together to form a cathode active layer([0034]) but  does not disclose, teach or render obvious having pores and wherein the pores are filled with the ion-conducting polymer and the second liquid solvent wherein the ion-conducting polymer is different than the resin binder in chemical composition or structure.  
23.	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the anode is made by combining particles of an anode active material, a conductive additive, and a resin binder that bonds the anode active material particles and the conductive additive together to form an anode active layer having pores and wherein the pores are filled with the ion-conducting polymer and the second liquid solvent wherein the ion-conducting polymer is different than the resin binder in chemical composition or structure.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 22 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724